


CONSULTING AGREEMENT
 
 
This Consulting Agreement (this “Agreement”) is entered into as of January 20,
2009 (the “Effective Date”), between Best Energy Services, Inc., a Nevada
corporation with offices at 1010 Lamar,
Suite 1200, Houston,   Texas 77002, (“BES” or the “Company”), and Larry W.
Hargrave, an individual (“Consultant”).
 
Recitals
 
WHEREAS, Consultant was employed by BES as its President and Chief Executive
Officer pursuant to an Employment Agreement dated March 5, 2008 (the “Employment
Agreement”),
                 a copy of which is attached hereto as Exhibit A; and
 
WHEREAS, Consultant resigned from his employment with BES effective October 13,
2008; and
 
WHEREAS, BES and Consultant entered into an Agreement setting forth the terms
relating to the separation payment to be made to Consultant pursuant to the
Employment Agreement,
                 a copy of which is attached hereto as Exhibit B; and
 
WHEREAS, Consultant desires to perform, and BES desires to have Consultant
perform, certain consulting services as an independent contractor to BES on the
terms set forth in this Agreement.
 
 
Agreement
 
Now, Therefore, based on the foregoing premises and in consideration of the
agreements contained herein, the parties agree as follows:
 
1.   Prior Affiliation.  The parties acknowledge that Consultant’s services for
BES, as an officer and employee, have terminated as of October 13, 2008.
 
2.   Appointment and Acceptance.  BES retains Consultant to provide the
consulting services defined in Section 3 below, and Consultant agrees to render
such services to BES,
              in accordance with the terms and conditions set forth in this
Agreement.
 
3.   Consulting Services.  Throughout the term of this Agreement, Consultant
shall provide such services to BES as BES may reasonably request from time to
time, including, without limitation,
               daily oversight of BES’ American Rig Housing business unit, which
are collectively referred to as the “Services.”  Consultant shall report to the
Company’s Chief Executive Officer.
 
4.   Services Commitment.  At the request of BES, Consultant shall provide BES
with the Services at such times during normal working hours and at such places
as BES may reasonably request.
 
5.   Term.  The term of this Agreement shall commence on January 15, 2009 and
continue through June 15, 2009(the “Term”).
 
6.   Consultant’s Compensation.  Consultant shall be entitled to the following
compensation, and no other compensation:
 
(a) For Services, BES shall pay Consultant a consulting fee of $10,000.00 per
month.  This amount will be payable in two installments of $5,000.00 each on the
first and fifteen of each month during the Term.
 
(b) Consultant shall be reimbursed for reasonable and documented actual business
expenses incurred by Consultant in the performance of his duties and
responsibilities under this Agreement
 in accordance with the policies and procedures of BES in effect from time to
time.
 
7.   Termination.
 
(a)  If BES terminates this Agreement before the end of the term, BES is
obligated to compensate Consultant as if Consultant had provided Services for
the entire term;
and (ii) Sections 8 (Relationship of the Parties) and 9 (Confidential
Information) shall survive termination of this Agreement.
 
(b)  If Consultant terminates this Agreement before the end of the term or
advises that he intends to terminate this Agreement before the end of the term,
BES shall have
 the right to accept Consultants  termination notice early (effectively choosing
the date of termination) and shall have no obligation pay Consultant any
compensation
past the termination date; and (ii) Sections 8 (Relationship of the Parties) and
9 (Confidential Information) shall survive termination of this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
8.   Relationship of Parties.
 
                              (a)  Nature of Contract.  The parties acknowledge
and agree that Consultant is an independent contractor and is not an agent,
partner or employee of BES,  and has no authority to bind BES
                               in any manner  without appropriate BES
approvals.  Consultant shall perform the Services under the general direction of
, but Consultant shall reasonably determine the manner and means by which
                               the  Services are accomplished, subject to the
terms of this Agreement and the requirement  that Consultant shall at all times
comply with applicable law.
 
                             (b)  Taxes.  Consultant shall report as income the
consulting fees and any and all other consideration received by Consultant under
this Agreement.  BES shall not withhold,
                              deduct or otherwise be responsible for any
federal, state or local income or employment taxes or make any contributions on
behalf of  Consultant relating to the Consulting Fee or other consideration
                              received  by  Consultant under this Agreement.
 
                              (c)  No Participation in Employee
Plans.  Consultant acknowledges and agrees that he is not entitled to
participate in any employee welfare or retirement plans
                              or programs of BES  (including, without
limitation, medical insurance, life insurance, paid leave, vacation, sick leave,
pension, profit sharing, disability) and hereby waives all right to participate
in such
                              plans or programs.  This provision does not
reflect any right that Consultant may have as a former employee of BES to
continue medical and/or dental coverage  that he had while employed by  BES, 
                              subject to the terms of such plans.
 
9.   Confidential Information.
 
                               (a)  BES Information.  Consultant agrees at all
times during the term of this Agreement and thereafter to hold in strictest
confidence, and not to use except for the benefit of BES,   or to disclose
                               to any person without advance written
authorization of BES, any Confidential Information of BES.  Consultant
understands that “Confidential Information” means any BES proprietary
information,
                               technical data, trade secrets or know-how,
including, but not limited to, research, product plans, product descriptions or
specifications, services, customer lists and customers,
                               vendor lists and vendors,  designer lists and
designers, market research or data, developments, inventions, processes,
technology, designs, drawings,  engineering, marketing, financesor
                               other business  information disclosed to
Consultant by BES either directly or indirectly in writing or
orally.   Consultant further understands that Confidential Information does not
include
                               any of the foregoing items which has become
publicly known and made generally available through no wrongful act of
Consultant or of others who were under confidentiality obligations
                               as to the item or items involved.
 
                               (b) Third Party Information.  Consultant
recognizes that BES has received and in the future will receive from third
parties their confidential or proprietary information subject
                               to a duty on BES’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Consultant agrees to hold all such confidential or proprietary
information
                               in the strictest confidence and not to disclose
it to any person, firm or corporation or to use it except as necessary in
carrying out Consultant’s work for BES consistent with BES’s agreement
                               with such third party.
 
10.   Compliance with Other Agreements.  Consultant represents and warrants to
BES that the execution, delivery and performance of this Agreement will not
conflict with or result in the violation or breach
                of any term  or provision of any order, judgment, injunction,
contract, agreement, commitment or other arrangement to which Consultant is a
party or by which he is bound, including
                 without limitation any  agreement  restricting the sale of
products similar to BES’s products in any geographic location or
otherwise.  Consultant acknowledges that BES is relying on his representation
                and  warranty in entering into this Agreement, and Consultant
agrees to indemnify BES from and against all claims, demands, causes of action,
damages, costs or expenses (including attorneys’ fees)
                 arising from any breach thereof.
 
 
11.   Miscellaneous
.
                                (a)   Assignment.  Consultant shall not assign
Consultant's rights or delegate Consultant's duties under this Agreement either
in whole or in part, except in the case of Consultant’s death,
                                                any unpaid earned  portion of
the Consulting Fee shall be paid to Consultant’s heirs.  BES shall have the
right to assign its rights and delegate its duties under this Agreement in whole
                                                 or in part without the consent
of Consultant so long as the assignee agrees in writing to assume all
obligations of BES under this Agreement.
                            
                                 (b)   Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
(without given effect to the principles of conflicts of law).
                                                  Any litigation proceeding
under this Agreement shall be confidential in nature to the fullest extent
permitted by applicable law.
 
                                 (c)   Severability.  If any provision of this
Agreement is determined to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, then to the extent necessary to make
                                                such provision or this Agreement
legal, valid or otherwise enforceable, such provision shall be limited,
construed or severed and deleted from this Agreement, and the remaining
                                                 portion of such provision  and
the remaining other provisions hereof shall survive, remain in full force and
effect and continue to be binding, and shall be interpreted to give effect
                                                 to the intention of the parties
hereto insofar as that is possible.
                            
                                  (d)   Entire Agreement.  This Agreement and
attachments hereto set forth the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior
                                                  and contemporaneous
agreements, written or oral, between them concerning such subject matter.
 
                                   (e)   Headings.  The descriptive headings of
the several Sections of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement.
 
                                   (f)   Amendment, Modification and
Waiver.  This Agreement and its provisions may not be amended, modified or
waived except in a writing signed by Consultant and BES.
 

--------------------------------------------------------------------------------

                                   (g)   Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one
                                                   or more counterparts have
been signed by each party hereto and delivered to each party hereto.
 
                                   (h)   Construction.  The normal rule of
construction that an agreement shall be interpreted against the drafting party
shall not apply to this Agreement.  In this Agreement, whenever
                                                   the context so requires, the
masculine, feminine or neuter gender, and the singular or plural number or
tense, shall include the others.
 
                                   (i)   Notices.   Any notice or other
communication required or permitted hereunder shall be in writing and shall be
deemed effective (a) upon personal delivery, if delivered by hand,
                                                   (b) upon receipt of
electronic confirmation, if sent by facsimile transmission, (c) three (3) days
after the date of deposit in the mails, if mailed by certified or registered
mail (return receipt requested),
                                                   or (d) on the next business
day, if mailed by overnight mail service to the parties at their addresses set
forth below.
 
In the case of BES:


Attention:  Mark Harrington
1010 Lamar, Suite 1200
Houston, Texas 77002




With a copy to:


Steven R. Jacobs
Jackson Walker LLP.
112 E. Pecan Street, Suite 2400
San Antonio, Texas 78205




In the Case of Employee:


Mr. Larry W. Hargrave
19611 Enchanted Sq.
Spring, TX  77388


                                        (j)   Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.
 

 
 
LARRY W. HARGRAVE


 
BEST ENERGY SERVICES, INC.




By:_______________________________


Name: ____________________________


Title: _____________________________
 
 
 
 

--------------------------------------------------------------------------------

 
